OPINION

Per Curiam:

This appeal is from an order that upheld respondent’s claim to a homestead exemption in certain real property, and released a writ of execution levied thereon.
Appellant contends the order was erroneous because respondent recorded his homestead declaration only three days prior to the scheduled sheriff’s sale of the property. Such contention has no merit. NRS 21.090(1) (m); NRS 115.010; Hawthorne v. Smith, 3 Nev. 182 (1867).
Review of other contentions is precluded by lack of a complete record on appeal. Meakin v. Meakin, 88 Nev. 25, 492 P.2d 1304 (1972); Lindauer v. Allen, 85 Nev. 430, 456 P.2d 851 (1969).
Affirmed.